NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5647-18
                                                                     A-0148-19
                                                                     A-0167-19

HADDON POINT MANAGER,
LLC,

          Plaintiff-Respondent,

v.

MICHAEL O. LIVINGSTONE,

     Defendant-Appellant.
__________________________

                   Submitted November 18, 2021 – Decided December 3, 2021

                   Before Judges Alvarez and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket Nos. LT-002379-19,
                   LT-003820-19, and LT-005828-19.

                   Michael O. Livingstone, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM
      In these three back-to-back landlord-tenant appeals, which we now

consolidate for purposes of this opinion, defendant Michael O. Livingstone

challenges: (1) the Special Civil Part's June 6, 2019 order requiring defendant

to pay $406 to plaintiff Haddon Point Manager, LLC to avoid eviction; (2) the

court's July 18, 2019 order denying defendant's motion to hold plaintiff and its

attorney in contempt; and (3) the court's August 15, 2019 order granting a

judgment of possession to plaintiff after defendant failed to pay $405 in unpaid

late fees and attorney's fees. We affirm.

      The material facts are not in dispute. On December 24, 2018, defendant

signed a one-year residential lease with plaintiff for a one-bedroom apartment.

Defendant agreed to pay $1,520 per month in rent. The lease stated that if

defendant did not pay the rent by the fifth day of the month, he would be required

to pay plaintiff a ten percent late charge along with the monthly rent. The lease

also provided that if plaintiff

             institutes legal proceedings to remove [defendant] from
             the [a]partment for good cause, including but not
             limited to, [defendant's] failure to pay . . . [r]ent or
             [o]ther [c]harges due under the [l]ease, [defendant]
             agrees to pay [plaintiff] court costs, costs of the
             preparation and filing of legal documents, and/or
             attendance at court, reasonable attorney's fees and all
             other costs of legal proceedings.



                                                                            A-5647-18
                                        2
The lease further stated that the late fees and attorney's fees were "[p]ayable as

additional rent."

      Defendant did not pay his February or March 2019 rent on time and

plaintiff assessed him late fees. On March 18, 2019, plaintiff filed an eviction

complaint against defendant in the Special Civil Part. However, plaintiff's

witness did not appear at the April 25, 2019 trial and the court dismissed its

complaint.

      Shortly thereafter, defendant filed a motion seeking to bar plaintiff from

continuing to claim the late fees. However, defendant failed to appear at the

May 16, 2019 hearing on his motion and, therefore, the court dismissed his

motion. On May 30, 2019, the court denied defendant's motion to vacate this

dismissal.

      Defendant did not pay his May 2019 rent on time and plaintiff assessed

him $152 late fees for February, March, and May, totaling $456, together with

additional attorney's fees and court costs. Plaintiff then filed a judgment for

possession complaint against defendant. On the June 6, 2019 return date, the

court enforced the lease and ordered defendant to pay plaintiff $406,

representing the $152 late fee for May 2019 and $254 in attorney's fees by the

end of the day. Otherwise, the court stated it would issue plaintiff a judgment


                                                                            A-5647-18
                                        3
of possession. Defendant made the required payment and continued to reside in

the apartment.

       On July 2, 2019, defendant filed a motion seeking an order holding

plaintiff and its attorney in contempt. Defendant alleged that plaintiff continued

to list an unpaid balance of $1,000 on his "ledger" for the attorney's fees plaintiff

had assessed against him for its defense of the motions defendant filed in May

2019. Defendant asked the court to direct plaintiff to remove these charges from

the ledger and to "order the [p]olice to supervise [p]laintiff" when it did so.

Following oral argument on July 18, 2019, the court noted that it had not

previously ruled on the propriety of these charges and stated that if plaintiff

sought to recover them in a future collection action, it would consider

defendant's arguments at that time.

      Defendant did not pay his July 2019 rent on time. Plaintiff assessed him

a $152 late fee for that month, together with $253 in legal fees and court costs.

Plaintiff also sought a judgment of possession. On the August 15, 2019 return

date, the court ordered defendant to pay plaintiff the $405 due by the end of the

day in order to avoid eviction. When defendant failed to do so, the court entered

a judgment of possession in plaintiff's favor.




                                                                               A-5647-18
                                         4
      On September 12, 2019, the court denied defendant's application to vacate

the judgment of possession. On September 25, 2019, we stayed defendant's

eviction until October 7, 2019 "[t]o allow for an orderly removal." Plaintiff

thereafter assumed possession of the apartment.

      On appeal, defendant raises the following arguments concerning the

Special Civil Part's June 6, 2019 order:

            [POINT I]

            The Trial Court abused its discretion on June 6, 2019
            Trial [sic] when the Court failed to detect and dismiss
            the eviction complaint as a defective complaint that
            does not plead the full $1,000 Attorney Fees –
            additional rent Haddon Point demanded at trial;
            permitted on-the-spot oral amendment of the complaint
            without leave of Court; Haddon Point committed a
            Fraud Upon The Court; all in violation of Appellant's
            due process and FDCPA rights.

            [POINT II]

            The Trial Court Abused Its Discretion During [the]
            June 6, 2019 Trial When The Court Did Not Waive May
            2019 Late Rent Fees Despite Haddon Point Violating
            Its Own Rules In The Lease Contract By Accepting
            Late Rent Payment Money Orders Without Late Fees
            Together.

            [POINT III]

            The Trial Court Abused Its Discretion When The Court
            Awarded Unconscionable And Unreasonable 10% Late
            Rent Payment Fees To Haddon Point.

                                                                         A-5647-18
                                           5
      Defendant presents the following arguments concerning the court's July

18, 2019 order:

            [POINT IV]

            The Trial Court abused its discretion during [the] July
            18, 2019 post-trial motion hearing . . . when the Trial
            Court said the $1,000 May 2019 attorney fees-
            additional rent was not before the Court and so the
            Court did not rule upon it during the June 6, 2019 Trial
            . . . despite what the adjudicative record says.

            [POINT V]

            The Trial Court abused its discretion during July 18,
            2019 post-trial motion hearing . . . when the Court
            stated with vagueness that the $1,000 attorney fees-
            additional rent Haddon Point demanded during the June
            6, 2019 trial . . . was reserved for "another time" despite
            the fact that no part of the adjudicative transcript . . .
            shows any reservation, adjournment, without any
            specific date.

            [POINT VI]

            The Trial Court abused its discretion during [the] July
            18, 2019 post-trial motion hearing . . . when the Court
            reasoned with ambiguity and logical flaws that Haddon
            Point can later pursue the denied $1,000 May 2019
            attorney fees-additional rent notwithstanding the same
            Court previously denied it as "additional rent" during
            the June 6, 2019 trial . . . on grounds of doctrine of
            laches.

            [POINT VII]



                                                                          A-5647-18
                                        6
           The Trial Court abused its discretion when it reasoned
           during [the] July 18, 2019 post-trial motion hearing that
           Haddon Point can pursue the June 2019 already-denied
           $1,000 May 2019 attorney fees-additional rent as
           monetary damages later on.

           [POINT VIII]

           The Trial Court abused its discretion during the July 18,
           2019 post-trial motion hearing when the Court said
           Haddon Point can pursue the $1,000 May 2019 attorney
           fees whereas Haddon Point acknowledged on June 6,
           2019 trial that they are not the "prevailing party"
           entitled to collecting [sic] those Attorney fees.

           [POINT IX]

           The Trial Court abused its discretion when the Trial
           Judge failed to recognize that Haddon Point Attorneys
           were taking advantage of his faded memory to prolong
           the case and/or bully pro se Livingstone for $1,000
           Attorney Fees the Court had already previously denied.

           [POINT X]

           The Trial Court abused its discretion during the July 18,
           20[19] hearing when the Court failed to impose
           sanctions against Haddon Point.

     Finally, defendant raises the following arguments concerning the court's

August 15, 2019 order:

           [POINT XI]

           THE TRIAL COURT ABUSED ITS DISCRETION
           WHEN THE COURT DECLINED TO TRANSFER
           THIS THIRD EVICTION CASE TO THE LAW

                                                                       A-5647-18
                                      7
DIVISION DESPITE JUDICIAL NOTICE OF
PARALLEL FEDERAL LITIGATION AND TWO
PREVIOUS DISMISSED EVICTION COMPLAINTS
BETWEEN THE SAME PARTIES.

[POINT XII]

THE TRIAL COURT ABUSED ITS DISCRETION
DURING [THE] AUGUST 15, 2019 TRIAL WHEN
THE COURT PROVIDED UNFAIR AND HIGHLY
PREJUDICIAL      TRIAL   [SIC]   AGAINST
APPELLANT'S CONSTITUTIONAL RIGHT TO
FAIR TRIAL IN VIOLATION OF DUE PROCESS OF
LAW.

[POINT XIII]

THE TRIAL COURT ABUSED ITS DISCRETION ON
AUGUST 15, 2019 TRIAL [SIC] WHEN THE COURT
DECLINED TO DISMISS THE COMPLAINT AS A
DEFECTIVE      COMPLAINT       CONTAINING
INACCURATE WATER BILL IN VIOLATION OF
DUE PROCESS AND FAIR DEBT COLLECTIONS
PRACTICES ACT.

[POINT XIV]

THE TRIAL COURT ABUSED ITS DISCRETION
DURING [THE] AUGUST 15, 2019 TRIAL WHEN
THE COURT FAILED TO APPLY BREACH OF
CONTRACT LAW AGAINST HADDON POINT FOR
VIOLATING ITS OWN RULES IN THE LEASE
INSTEAD OF COLLATERAL ESTOPPEL AGAINST
APPELLANT.

[POINT XV]



                                             A-5647-18
                    8
THE TRIAL COURT ABUSED ITS DISCRETION
WHEN THE COURT TREATED THIS CASE AS
"HABITUAL LATE PAYMENT OF RENT"
INSTEAD OF "NON-PAYMENT OF RENT"
DURING BOTH AUGUST 15, 2019 TRIAL AND
SEPTEMBER 12, 2019 ORDER TO SHOW CAUSE
POST-TRIAL MOTION HEARING.

[POINT XVI]

THE TRIAL COURT ABUSED ITS DISCRETION
DURING THE SEPTEMBER 12, 2019 ORDER TO
SHOW CAUSE MOTION HEARING WHEN THE
COURT VIOLATED APPELLANT'S RIGHT TO BE
HEARD, PREJUDICED AND DISCRIMINATED
APPELLANT, [SIC] AND DECLINED TO VACATE
THE JUDG[]MENT OF POSSESSION.

[POINT XVII]

THE TRIAL COURT ABUSED ITS DISCRETION
DURING [THE] SEPTEMBER 12, 2019 POST-TRIAL
HEARING WHEN THE COURT PREJUDICED
APPELLANT FOR ABUSE OF COURT PROCESS
AND GAMESMANSHIP AS A RESULT OF
CUMMULATIVE [SIC] EFFECT OF THE TWO
PREVIOUS EVICTION CASES.

[POINT XVIII]

THE TRIAL COURT ABUSED ITS DISCRETION
WHEN THE COURT PREJUDICED APPELLANT
DURING THE SEPTEMBER 12, 2019 POST-TRIAL
MOTION     HEARING    CLAIMING     THAT
APPELLANT HAS "INTENTIONALLY" CHOSEN
NOT TO PAY RENT ON TIME.

[POINT XIX]

                                             A-5647-18
                    9
THE TRIAL COURT ABUSED ITS DISCRETION
DURING THE SEPTEMBER 12, 2019 ORDER TO
SHOW CAUSE MOTION HEARING WHEN THE
COURT CONSPIRED WITH HADDON POINT TO
EVICT APPELLANT IN RETALIATION FOR
FILING THIS INSTANT NOTICE OF APPEAL TO
THIS COURT; FEDERAL LAWSUIT; AND
MOTIONS.

[POINT XX]

THE TRIAL COURT ABUSED ITS DISCRETION
DURING [THE] SEPTEMBER 12, 2019 ORDER TO
SHOW CAUSE HEARING WHEN THE COURT
EVICTED APPELLANT FOR $12,000 ATTORNEY
FEES-ADDITIONAL RENT THAT DOES NOT
APPEAR ANYWHERE ON THE FACE OF THE
EVICTION COMPLAINT IN VIOLATION OF
FDCPA AND DUE PROCESS OF LAW.

[POINT XXI]

THE TRIAL COURT ABUSED ITS DISCRETION
WHEN       THE     COURT      AWARDED
UNCONSCIONABLE AND UNREASONABLE 10%
LATE RENT PAYMENT FEES TO HADDON POINT.

[POINT XXII]

THIS APPELLATE COURT ABUSED ITS
DISCRETION    WHEN      HADDON     POINT
COMMITTED FRAUD UPON THE COURT BY
OBTAINING EX-PARTE AMENDMENT OF THIS
COURT'S SEPTEMBER 13, 2019 EMERGENT STAY
ORDER.



                                           A-5647-18
                  10
      We have considered defendant's contentions in light of the record and the

applicable legal principles, and conclude they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-5647-18
                                     11